Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7469 Filed 02/15/21 Page 1 of 29




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 United States of America,                No. 2:17-cr-20465-DPH-RSW

 v.                                       Offenses:    18 U.S.C. § 1349
                                                       18 U.S.C. § 1957
 D-1 Mashiyat Rashid,
                                          Maximum Sentence:
             Defendant.                   18 U.S.C. § 1349: 20 years / $250,000
                                          fine or twice the gain/loss
                                          18 U.S.C. § 1957: 10 years / $250,000
                                          fine or twice the gain/loss




   UNITED STATES’ COMBINED MOTION AND BRIEF FOR
  REDUCTION IN SENTENCING UNDER U.S.S.G. § 5K1.1 AND
        MEMORANDUM IN AID OF SENTENCING



       The United States submits this Combined Motion and Brief for Reduction in

 Sentence under United States Sentencing Guidelines Section 5K1.1 and

 Memorandum in Aid of Sentencing pertaining to defendant Mashiyat Rashid. For

 reasons of, among others, general deterrence of health care fraud and opioid

 distribution, including of corporate crimes committed by health care executives, the

 United States respectfully requests that the Court (1) impose a sentence of 216

 months (18 years), a 40% reduction off of the mid-point of the Sentencing Guidelines

 range of 360 months; (2) order Rashid to pay restitution in the amount of
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7470 Filed 02/15/21 Page 2 of 29




 $51,396,917.70, jointly and severally with his co-conspirators in the fraud; (3) order

 a special assessment of $200; and (4) order a three-year term of supervised release.

       The government will be prepared to address Rashid’s cooperation in greater

 detail at the sentencing hearing, but notes that this is an unusual case in which Rashid

 seeks to be sentenced prior to the completion of his cooperation, in light of the

 circumstances at the Federal Correctional Institution in Milan and the length of his

 pre-sentence incarceration. As a result, Rashid, like any other defendant, may be

 eligible for a further reduction based on Rule 35 if he renders substantial assistance

 to the government in the future. However, the government contends that a further

 reduction beyond its recommendation at this point in time would be inappropriate for

 a number of reasons.

       1.     The health care fraud scheme was one of the most egregious in United

 States history. The over $150 million in false claims and over 6.6 million opioids

 make it one of the largest health care fraud and opioid abuse cases prosecuted by

 the Department of Justice. With twelve physicians convicted thus far, the case

 constitutes one of the largest cases as measured by the number of medical

 professionals found guilty for administering medically unnecessary services. Most

 distressingly, the case involves significant patient harm that was committed by

 medical professionals who worked in the Tri-County clinics. These medical


                                            2
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7471 Filed 02/15/21 Page 3 of 29




 professionals administered unnecessary and painful injections on patients, even

 when patients objected that they didn’t want or need the injections, and even when

 the screams of the patients were heard throughout the Tri-County clinics. To

 induce the patients to undergo these unnecessary procedures, the physicians

 provided them with highly-potent opioid prescriptions that fueled addiction and

 were resold on the street throughout Michigan and the Midwest. One witness at the

 trial of four of the Tri-County doctors called the practices at Tri-County “barbaric”

 and noted that the dynamic at the clinic was wealthy doctors taking advantage of

 poor, often desperate patients. D.E. 442, Trial Tr. 210:16-20.

       2.     Rashid’s role in the scheme as CEO was far from minor. It is

 undoubtably true that the doctors in the examination room bear the most significant

 responsibility for violating their Hippocratic Oaths, fueling addiction, and

 administering injections on patients who didn’t want or need them. But it also is

 true that Rashid helped develop, approve, and enforce the “shots for pills” corporate

 policy at the Tri-County clinics because it maximized the revenue that was shared

 by the doctors and himself. Rashid received the largest share of the proceeds and

 used the fruits of the fraud to live a lavish lifestyle that included spending millions

 of dollars on courtside NBA tickets, exotic automobiles such as a Rolls Royce and




                                            3
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7472 Filed 02/15/21 Page 4 of 29




 Lamborghini, Richard Mille watches, and the construction of a luxury mansion with

 an underground basketball court and rotating garage.

       3.     The time period of the criminal conduct was lengthy. It was measured

 in years, not months. The complexity of the efforts to avoid apprehension by law

 enforcement were also nearly unparalleled, as Rashid and the doctors engaged in

 sophisticated measures to avoid detection by the FBI, DEA, and other state and

 federal law enforcement agencies.

       4.     Rashid did not seek to cooperate immediately after his arrest and

 instead sought to obstruct the prosecution, which resulted in his detention by this

 Court. It was only after Tasadaq Ali Ahamad (Case No. 17-20479), Glenn

 Saperstein (Case No. 20468), Abdul Haq (ECF No. 120), Rashid’s second-in-

 command Yasser Mozeb (ECF Nos. 179 and 196), Zahid Sheikh (ECF No. 193),

 Yousef Almatrahi (ECF No. 202 and 239), Meiuttenun Brown (ECF Nos. 218 and

 237), Stephanie Borgula (ECF No. 223), and Hina Qazi (ECF No. 228) all pled

 guilty that Rashid began to cooperate. In light of the factors set out in Section

 3553, the Court should adopt the government’s sentencing recommendation.

                                     Background

       Rashid pled guilty to being responsible for submitting over $150 million in

 false and fraudulent health care fraud claims as part of a scheme that involved



                                            4
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7473 Filed 02/15/21 Page 5 of 29




 medically unnecessary back injections, prescriptions for powerful, addictive

 opioids, and the exploitation of vulnerable Medicare beneficiaries. The clinics

 Rashid operated had a “shots-for-pills” protocol and compelled vulnerable

 beneficiaries to receive medically unnecessary back injections. In exchange for

 tolerating the injections, the beneficiaries received prescriptions for opioids, often

 in dosages suitable only for terminally-ill, cancer patients. The injections were

 billed to Medicare as “facet joint injections” because that was the most lucrative

 injection to bill, even though the physicians did not actually administer facet joint

 injections. Rather, the physicians injected patients with Marcaine, an anesthetic

 intended only for diagnostic purposes that provided limited, if any, therapeutic

 relief. Nonetheless, Rashid and his co-conspirators repeatedly billed Medicare for

 facet joint injections because they knew that Medicare would pay more if they did.

       As Rashid testified at trial, he didn’t care about patient care – his only goal as

 CEO of the Tri-County Group was to make money. So he only hired physicians to

 work in the Tri-County Group pain clinics in Michigan and Ohio who shared his

 indifference to patient care. Rashid and the physicians agreed that the best way to

 make money was to get as many patients as possible to come to the Tri-County

 clinics. And, as Rashid testified, the “floodgates opened” and the patient population

 “exploded” when the physicians started offering highly potent and medically


                                            5
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7474 Filed 02/15/21 Page 6 of 29




 unnecessary opioids, such as Oxycontin 30 mg, to the patients. These powerful and

 lucrative pills drew legions of addicts and drug dealers to the clinics, and some of

 the over 6.6 million pills that were distributed by the clinics were resold on the

 street and fueled cycles of addiction throughout Michigan and the Midwest.

       But, as Rashid testified, it is not possible to make big money and live a lavish

 lifestyle just by distributing opioids. So when his business partner Frank Patino and

 other physicians told Rashid that the big money was in administering injections,

 Rashid, Patino, and the other physicians developed, approved, and enforced a policy

 at Tri-County clinics requiring patients who visited the clinic to agree to receive

 unnecessary, painful, and very expensive injections before they would be given an

 opioid prescription. Although patients told the doctors that they did not want or

 need the injections, the patients were forced through their addiction to agree

 because, in Rashid’s words, “we had complete control [over them] because of the

 prescriptions.” D.E. 441, Trial Tr. at 24. And as some of the patients testified at

 trial, they and their relatives suffered medical harm as a result of the injections,

 including open sores in their backs.

       As part of the scheme, Rashid also opened multiple diagnostic laboratories

 and paid illegal kickbacks and bribes to the clinic physicians to order expensive and

 medically unnecessary urine testing and other ancillary services. The evidence


                                             6
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7475 Filed 02/15/21 Page 7 of 29




 presented at the trial of Rashid’s co-defendants showed that the physicians ordered

 quantitative testing of 56 different drugs for every patient and for every visit,

 regardless of whether the patient presented any reason for the test. As shown at that

 trial, the physicians rarely, if ever, consulted the patients about the results and

 continued to prescribe patients opioids even when the test results showed a potential

 for drug abuse.

       The complexity and sophistication of the efforts to avoid apprehension by

 law enforcement were nearly unparalleled. In order to stay off the DEA’s radar,

 each physician worked only a few hours a week. When Medicare or its contractors

 intermittingly investigated the exorbitant number of injection claims being

 submitted by the Tri-County clinics, Rashid created new companies and simply

 changed the name on the clinic door, for example from “Tri-County” to “Tri-State.”

 Illegal kickbacks and bribes were paid to the physicians in the form of adjustments

 to their biweekly payroll, as opposed to separate cash or check payments, to make

 them more difficult for the government to identify. After being alerted to the

 existence of this investigation, federal agents observed Rashid withdrawing

 $500,000 in cash in a duffle bag. And when Rashid was arrested and released pre-

 trial on a stringent package of bond conditions that prohibited him from traveling

 anywhere but his house and his attorney’s office, he used his physical therapy


                                             7
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7476 Filed 02/15/21 Page 8 of 29




 trainer as an intermediary to attempt to convince a co-defendant to meet him in the

 bathroom of his attorney’s office for the purpose of obstructing justice and

 coordinating a false defense to the case.

       After being detained and having numerous of his co-conspirators plead

 guilty, Rashid accepted responsibility. He met multiple times with the government

 and testified against four of his co-defendants at trial. In one of his early proffers,

 he spoke movingly of how he had encountered a Tri-County patient in the Federal

 Correctional Institution in Milan, who had been arrested for an unrelated crime.

 Rashid stated that he asked this patient whether everything that the government was

 alleging against him was true and the patient responded that it was. The patient told

 Rashid what he already knew, but was willing to overlook in the pursuit of money;

 namely, that the patients going to the Tri-County clinics did not want or need the

 injections, and that they were exploited by the clinics as a result of their addiction

 or financial destitution. Rashid became emotional in relaying this story to the

 government, stated that he wanted to try to make things right, and has cooperated

 since that date.




                                             8
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7477 Filed 02/15/21 Page 9 of 29




                                  Procedural History

       On July 6, 2017, Rashid was charged under seal in a ten-count Indictment.

 On July 12, 2017, Rashid was arrested, made his initial appearance, and was

 detained by Magistrate Judge Stafford. On August 4, 2017, Rashid was released

 pursuant to a stringent package of bond conditions. On October 19, 2017, the

 government moved to revoke bond after Rashid, using his personal trainer as an

 intermediary, contacted a co-defendant in the case.

       On June 5, 2018, a ten-count Superseding Indictment was returned against

 Rashid. ECF No. 242. On June 25 and June 26, 2018, Rashid met with federal

 agents for the first time pursuant to a proffer agreement. The proffer agreement

 stated that the government would consider the “proffer statements in deciding how

 to resolve this investigation as it relates to your client and any charges pending

 against your client being prosecuted by this office.” No promises nor guarantees

 were provided to Rashid in regard to any eventual plea offer.

       On October 15, 2018, Rashid entered a plea of guilty, under seal, before this

 Court. ECF No. 311. Rashid’s plea was entered knowingly and voluntarily.

 Rashid was provided with Sentencing Guidelines worksheets that reflected that he

 was pleading guilty to an offense with a Guidelines range of Level 44 (Life

 Imprisonment) if the government prevailed in its position on loss or Level 40 (292-


                                            9
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7478 Filed 02/15/21 Page 10 of 29




  360 months) if the defense prevailed. Id. Rashid also entered into a cooperation

  agreement with the United States.

      United States Sentencing Guidelines (“U.S.S.G.”) Section 5K1.1 Motion

        After pleading guilty and entering into a cooperation agreement, Rashid

  cooperated with law enforcement in the Tri-County investigation and unrelated

  investigations, including debriefing with law enforcement, testifying at the trial of

  four doctors, and providing information that was of use to the government in

  prosecuting Patino and others. Rashid’s assistance constitutes substantial assistance

  to the United States within the meaning of section 5K1.1. The Government is

  prepared to provide additional information regarding Rashid’s cooperation at

  sentencing. Based on the above, the United States requests that the Court reduce

  Rashid’s sentence by approximately 40 percent from the applicable Guidelines range

  and impose a sentence of 18 years.

                                   Sentencing Factors

        Title 18, United States Code, Section 3553(a), provides numerous factors that

  the Court is to consider in sentencing Rashid. Factors pertinent to the instant offense

  are discussed below, numbered as they are in Section 3553(a).




                                            10
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7479 Filed 02/15/21 Page 11 of 29




        (1) The nature and circumstances of the offense and the history and
        characteristics of the defendant.

               (A) Nature and circumstances of the offense

        The nature and circumstances of the offense are alarming, not only because of

  the sheer numbers of false claims and opioids that were distributed, but because of

  the significant patient harm and exploitation that resulted.          Three Medicare

  beneficiaries—Travail Smith, Anthony Pitts, and Carla Watson—testified at trial

  about their visits at Tri-County. They shared similar experiences: although they told

  the doctors that the injections were painful and did not help, the doctors ignored their

  concerns and told them that they would not get an opioid prescription unless they

  agreed to receive the injections. D.E. 437, Trial Tr. 14:12-15, 19:11-19 (Smith); D.E.

  440, Trial Tr. 20:3-6, 217:1-6 (Pitts); D.E. 440, Trial Tr. 225:16-21, 217:1-6

  (Watson). Their trial testimony was echoed by dozens of beneficiaries interviewed

  by law enforcement in this case.

        Unlike the four doctors committed at trial, however, Rashid is not a medical

  professional. He did not betray the Hippocratic Oath. He was only infrequently in

  the examination rooms where the doctors stabbed patients in the back with injections

  and callously provided them with prescriptions for high-powered opioids that fueled

  addiction.

        But Rashid was the corporate executive running the organization and

                                            11
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7480 Filed 02/15/21 Page 12 of 29




  ultimately responsible for the treatment protocol at all of the Tri-County Group

  clinics. When he met with new doctors, Rashid explained that the defendants’

  financial return depended on the number of injections that they billed—the focus of

  their conversation was money, not patient care. D.E. 441, Trial Tr. at 27:17-31:1.

  Indeed, throughout the conspiracy, Rashid, through his biller, instructed the

  defendants to rotate the location of the injections to avoid scrutiny from Medicare

  irrespective of the injection services that the defendants actually provided. Id. at

  119:17-120:15. Similarly, Rashid told the doctors to record certain diagnosis codes

  to guarantee payment, regardless of what conditions, if any, the patients presented.

  Id. at 60:22-62:18.

        Additionally, Rashid described how he and his co-conspirators tried to “stay

  off the radar.” Id. at 40:10-43:18, 128:19-129-7. He and the other defendants

  conspired to falsify medical documentation to pass Medicare audits. Id. at 107:24-

  111:2. When Medicare rejected 100% of the facet joint claims in 2016, Rashid

  changed the name of the clinic to Tri-State and continued to bill, while his co-

  conspirator Pappas agreed to lie and sign as an owner of Tri-State and many of the

  other doctors agreed to re-enroll with Medicare under the new entity. Id. at 142:7-

  143:14.




                                           12
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7481 Filed 02/15/21 Page 13 of 29




        Rashid also testified that he paid the defendants kickbacks for their signatures

  on referrals for ancillary services, such as urinary drug screens, home health care,

  EMGs, balance tests, ultrasounds, podiatry, and nerve conduction studies. D.E.

  441, Trial Tr. 72:21-80:7. As to the urine drug screens, he testified that the

  physicians agreed to omit his ownership of National Laboratories, Inc. on a

  Medicare audit questionnaire to conceal their illicit financial arrangement. Id. at

  104:7-106:16. When Medicare issued an overpayment request, he merely changed

  the name of the laboratory to “Nat Labs,” to which the physicians continued to refer

  the same medically unnecessary drug tests. Id. at 107:3-18.

        While Rashid is a first time offender, he engaged in ongoing criminal acts for

  over a decade. He also engaged in other uncharged conduct, including bank fraud

  and obstruction, that is not included in the Sentencing Guidelines calculation.

               (B) The history and characteristics of the defendant

        Rashid is a 41 year-old man, who is highly intelligent and well educated.

  Rashid’s parents both moved to Michigan to obtain their PhD’s. Rashid excelled

  academically and obtained a bachelor’s degree in business from the University of

  Michigan.

        Rashid reported that he had a normal childhood and his material needs were

  met. He also reported to the Probation Department, however, that he was highly


                                            13
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7482 Filed 02/15/21 Page 14 of 29




  motivated to make money as a result of a childhood in which “money was definitely

  tight.” Rashid testified that he concluded that the best way to make money was to go

  into Medicare fraud because it was not easily detected by the government. Rashid

  enjoyed the fruits of the fraud by spending the proceeds on Rolls Royce and

  Lamborghini automobiles, courtside season tickets to the Pistons, luxury watches,

  and building a mansion in the Detroit suburbs.

        Rashid is married and has two children. Unfortunately, his son has been

  diagnosed with autism and Rashid’s incarceration has impacted his family

  psychologically and emotionally. The government does not wish to minimize the

  importance of family ties or the understandable and laudable desire of Rashid to assist

  his family and raise his children.       However, under the law, “family ties and

  responsibilities are not ordinarily relevant in determining whether a departure may

  be warranted.” U.S.S.G. § 5H1.6 (Policy Statement). This policy statement was

  mandated by Congress in the Sentencing Reform Act, which instructed that “in

  recommending a term of imprisonment or length of a term of imprisonment,” the

  Commission “shall assure that the guidelines and policy statements . . . reflect the

  general inappropriateness of considering the . . . family ties and responsibilities . . .

  of the defendant.” 28 U.S.C. § 994(e). Accordingly, “[b]ecause the Guidelines

  disfavor departure based on family responsibilities, such a departure is not permitted


                                             14
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7483 Filed 02/15/21 Page 15 of 29




  except in extraordinary circumstances.” United States v. Smith, 331 F.3d 292, 294

  (2d Cir. 2003). The circumstances of this case do not present an extraordinary

  circumstance contemplated under the Guidelines, such as one involving a sole

  caregiver for a minor child with serious health conditions, and therefore no departure

  based on family responsibilities is warranted.

        (2) The need for the sentence imposed (A) to reflect the seriousness of the
        offense, to promote respect for the law, and to provide just punishment
        for the offense; (B) to afford adequate deterrence; (C) to protect the public
        from further crimes of the defendant; and (D) to provide the defendant
        with appropriate education, vocational training, or medical care

        The appropriate punishment must reflect the seriousness of the offense,

  promote respect for the law, and provide just punishment for the offense. Health care

  fraud is a substantial problem nationwide and has recently been the subject of

  sustained public discussions and debate. The National Health Care Anti-fraud

  Association, an organization composed of both public and private health insurers and

  regulators, conservatively estimates that three percent of all health care spending in

  the United States is lost due to fraud. As this Court knows, health care fraud has been

  a particular plague in the Eastern District of Michigan.

        Just punishment is particularly important here because this offense involved

  not only the theft of substantial sums of money, but also the distribution of opioids to

  fuel patients’ addiction and the administration of injections that resulted in physical



                                            15
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7484 Filed 02/15/21 Page 16 of 29




  harm. Anything less than a significant sentence is not an appropriate sanction in a

  situation where Rashid caused the submission of over $150 million in false claims,

  taking resources designated for the care of the elderly and disabled in order to sustain

  his own lavish lifestyle.

        In addition, Rashid’s punishment should take into account not only the scope

  and seriousness of his own criminal conduct, but also the need to deter future

  corporate executives from stealing from the Medicare program. The Sixth Circuit

  Court of Appeals has emphasized that “economic and fraud-based crimes . . . are

  prime candidates for general deterrence” because these crimes “are more rational,

  cool, and calculated than sudden crimes of passion or opportunity.” United States v.

  Peppel, 707 F.3d 627, 637 (6th Cir. 2013) (quoting United States v. Martin, 455 F.3d

  1227, 1240 (11th Cir. 2006)). As one of the most significant health care fraud and

  opioid abuse cases that has been brought against a corporate executive, Rashid’s

  punishment therefore has a particular opportunity to afford general deterrence of

  Medicare fraud by corporate executives and dispel any misguided perception that

  they will avoid a criminal sanction if their company is involved in defrauding the

  Medicare program.

        Further, while the government did not seek to charge Rashid with obstruction

  or apply the obstruction of justice enhancement, after his arrest, Rashid violated his


                                            16
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7485 Filed 02/15/21 Page 17 of 29




  bond conditions by using intermediaries to make contact with witnesses and one co-

  defendant, Yasser Mozeb. Rashid was aware that this conduct constituted a violation

  of his conditions of release. The Court should impose a sentence that seeks to deter

  such conduct, as well.

        In terms of specific deterrence, Rashid is a first time offender, but his criminal

  conduct occurred for over a decade. As a result of his relatively young age, whatever

  his sentence, he likely will be released at a time in his life in which he will still have

  the opportunity to make significant positive contributions to society. A central

  question is whether Rashid upon release will devote his substantial intelligence to

  law-abiding endeavors, even though such endeavors will be unlikely to generate the

  extreme wealth that he enjoyed prior to his incarceration. A significant sentence may

  specifically deter him from engaging in criminal activity again.

        (3) The kinds of sentences available

        Under 18 U.S.C. Section 1349, the maximum sentence is twenty years’

  imprisonment. The maximum fine is $250,000 or twice the pecuniary gain or loss

  from the instant offense. Under 18 U.S.C. Section 1957, the maximum sentence is

  ten years’ imprisonment and a $100,000 fine.




                                             17
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7486 Filed 02/15/21 Page 18 of 29




        (4) The sentencing range established by the U.S.S.G.

        The parties are in agreement regarding the sentencing guidelines range that is

  reflected in the Plea Agreement. As stated in the Plea Agreement, the Government

  and the Defendant submit that the Guidelines range for the defendant should be

  calculated as follows:

        Base Offense Level:             7        [U.S.S.G. § 2B1.1(a)(1)]

        Intended Loss

                     > $150,000,000:    +26      [U.S.S.G. § 2B1.1(b)(N)] (USA)

                     > $25,000,000:     +22      [U.S.S.G. § 2B1.1(b)(L)] (Rashid)

        HCF Enhancement:                +4       [U.S.S.G. § 2B1.1(b)(7)(iii)]

        Sophisticated Means:            +2       [U.S.S.G. § 2B1.1(b)(10)(C)]

        Vulnerable Victims:             +4       [U.S.S.G. § 3A1.1]

        Role Adjustment:                +4       [U.S.S.G. § 3B1.1(b)]

        Acceptance of Responsibility: –3         [U.S.S.G. § 3E1.1]

        Total Offense Level:            44 (Life) (Government)

                                        40 (292-365 months) (Defense)

        The Probation Department calculated Rashid’s Guidelines based on USSG §

  2S1.1, the money laundering offense. The Probation Department appears to have

  erred, however, because it added 26 levels for loss over $150,000,000, but this


                                            18
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7487 Filed 02/15/21 Page 19 of 29




  amount constitutes the loss for the conspiracy to commit health care fraud and wire

  fraud offense, as opposed to the money laundering offense. As the amount involved

  in the money laundering offense was $6.6 million, Rashid’s Guidelines should be

  calculated based on the higher total offense level that results from Count 1, the

  conspiracy to commit health care fraud and wire fraud offense.

        The plea agreement provides that the only issue regarding loss that is

  permitted to be litigated at sentencing is whether intended loss within the meaning

  of the Sentencing Guidelines should be calculated based on the higher of the billed

  or paid amount, as the government contends, or based only on the paid amount, as

  defendant contends.

        The Court should adopt the government’s position because the amount billed

  is prima facie evidence of the amount of loss in a health care fraud case. “Loss” is

  defined as “the greater of actual loss or intended loss.” § 2B1.1 cmt. n. 3(A). In

  2011, the Sentencing Commission amended the commentary to USSG §2B1.1 to

  make explicit that where a defendant is convicted of an offense involving theft from

  a government health-care program, “the aggregate dollar amount of fraudulent bills

  submitted to the . . . program shall constitute prima facie evidence of the amount of

  the intended loss, i.e., is evidence sufficient to establish the amount of the intended

  loss, if not rebutted.” USSG App. C, Amend. 749 (codified at USSG §2B1.1,


                                            19
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7488 Filed 02/15/21 Page 20 of 29




  comment. (n.3(F)(viii))); United States v. Opitz, 704 Fed. Appx. 66, 69 (3d Cir.

  August 8, 2017) (“Under this special rule, therefore, the amount billed to Medicare

  is prima facie evidence of intended loss and, if not rebutted is sufficient to establish

  the loss amount by a preponderance of the evidence.”). Importantly, the district

  court need only make a “reasonable estimate of the loss” (§ 2B1.1 cmt. n.3(C)).

        Even prior to the amendment, in cases of health care fraud, courts regularly

  held that the amount billed to Medicare constitutes prima facie evidence of intended

  loss. See, e.g., United States v. Isiwele, 635 F.3d 196, 203 (5th Cir. 2011); United

  States v. Miller, 316 F.3d 495, 504 (4th Cir. 2003). These decisions draw their

  essence from the long-standing presumption in the law that a ‘bill is a bill’ – that is,

  that the face amount of a bill is presumptive evidence of the amount that the person

  who submits it expects to obtain. Miller, 316 F.3d at 504. This is a variation of the

  rule that the face value of a fraudulent instrument may be treated as evidence of the

  amount that the fraudster intended to swindle. See, e.g., United States v. Blastos,

  258 F.3d 25, 30 (1st Cir. 2001); United States v. Geevers, 226 F.3d 186, 192-93 (3d

  Cir. 2000).

        While several circuit courts have adopted a burden-shifting framework to

  permit a defendant at sentencing to rebut the presumption that the amount billed is

  the appropriate measure of intended loss, none of these decisions require the use of


                                             20
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7489 Filed 02/15/21 Page 21 of 29




  the amount paid as the measure of intended loss in the mine-run of cases. United

  States v. Iwuala, 789 F.3d 1, 14-16 (1st Cir. 2015); United States v. Singh, 390 F.3d

  168, 194 (2d Cir. 2004); Miller, 316 F.3d at 504; United States v. Isiwele, 635 F.3d

  196, 203 (5th Cir. 2011) (expressly adopting the approach taken by the Fourth

  Circuit in Miller); United States v. Popov, 742 F.3d 911, 914 (9th Cir. 2014)

  (following Miller).

        For example, the fact that Medicare does not pay the entire billed amount

  under its fee schedule does not justify using the paid amount as a measure of

  intended loss because “intended loss” includes “intended pecuniary harm that

  would have been impossible or unlikely to occur (e.g., as in a government sting

  operation, or an insurance fraud in which the claim exceeded the insured

  value).” Id. cmt. n.3(A)(ii). For example, the Fourth Circuit in Miller rejected the

  argument that the district court “erred in using the amount [defendant]] billed to

  Medicare and Medicaid, rather than the payments those programs allow, in

  estimating the amount of loss he intended because he ‘could not have any

  reasonable expectation to be paid any monies beyond what the programs

  allow.’” Miller, 316 F.3d at 501-04. In rejecting defendant’s argument, the Fourth

  Circuit reasoned that intended loss “is not limited by the amount of loss that is

  actually possible or likely to occur as a result of a defendant's conduct.” Id.


                                            21
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7490 Filed 02/15/21 Page 22 of 29




        Similarly, in United States v. Jean, 647 Fed. Appx. 1, 3 (2d Cir. April 22,

  2016), the Second Circuit held that, under its burden-shifting framework, “to the

  extent the defendant argues that his intended loss was lower than the full amount

  because insurance companies were unlikely to pay the full claims, the Sentencing

  Guidelines define ‘intended loss’ to include harm ‘that would have been impossible

  or unlikely to occur.’” The Eleventh Circuit in United States v. Duran, 620 Fed.

  Appx. 687, 690-91 (11th Cir. Feb. 25, 2013) rejected a similar defense argument,

  holding that “though Appellants argue quite strenuously that they could not have

  received the full amount billed and that it should therefore not be counted in the

  amount of loss, intended loss includes pecuniary harm that would have been

  impossible or unlikely to occur.”

        In addition, under the burden-shifting framework adopted by these appellate

  courts, a defendant’s general knowledge and reasonable expectation that she would

  not receive the full amount billed to Medicare is not sufficient to rebut the

  presumption in favor of using the amount billed as the measure of intended loss. In

  this respect, courts distinguish between a defendant’s “expectation” and their

  “fraudulent intent.” For example, the Fourth Circuit in Miller held that a

  defendant’s argument that “he did not have any reasonable expectation’ of receiving

  the full amount billed” was insufficient to rebut the presumption in favor of using


                                            22
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7491 Filed 02/15/21 Page 23 of 29




  the amount billed as the measure of intended loss. Miller, 316 F.3d at

  505. Similarly, the First Circuit in United States v. Iwuala, 789 F.3d 1, 14-16 (1st

  Cir. 2015) held that “indirect evidence that a reasonable person would have so

  expected [that Medicare would not pay the full amount billed] is not strong” enough

  to rebut the presumption that the amount billed is the appropriate measure of

  intended loss. The First Circuit reasoned as follows:

        The defendant argues that he intended to defraud Medicare of no more
        than what Medicare actually paid. In support, he says that any DME
        provider would have known that Medicare would not pay the full
        amount billed. But this is too myopic a view: it overlooks that the
        defendant, at the time of the fraud, was a DME provider who had
        joined forces with an inveterate fraudster in an attempt to bilk
        Medicare out of as much as the traffic would bear. There is no reason
        to think that a fraudster in that position would have intended to scoop
        anything less than as much as he could from Medicare.”
        Under similar circumstances, the Fifth Circuit affirmed an intended loss

  calculation based on the billed amounts rather than the paid amounts. See United

  States v. Umawa Oke Imo, 739 F.3d 226, 240-41 (5th Cir. 2014) (“The district court

  found that even assuming [the defendant] knew that he would not be fully

  reimbursed, he sent Medicare and Medicaid bills with the intention that he would be

  paid.”). These cases follow the general principle that a fraudster does not get credit

  for receiving a lower amount than was billed in a situation where the fraudster is




                                            23
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7492 Filed 02/15/21 Page 24 of 29




  trying to obtain as much money as possible, and would have kept the money if paid

  more than she expected to obtain. Miller, 316 F.3d at 504.

        Further, even when a defendant testifies that she intended only to receive the

  paid amount, courts are entitled to reject such testimony as unreliable, insufficient,

  and/or self-serving. United States v. Ainabe, 2019 U.S. App. LEXIS 27698, *13-15

  (5th Cir. Sept. 13, 2019) (holding that amount billed was appropriate measure of

  loss; evidence that defendant was aware from billing records that one health

  provider she owned was paid less than it was billed was not sufficient to establish

  that “she expected another company in another industry to receive less than it

  billed.”); United States v. Adebimpe, 649 Fed. Appx. 449, 452 (9th Cir. April 28,

  2016) (holding that amount billed was appropriate measure of loss because

  “[a]lthough Sogbein and Adebimpe presented some evidence at trial that Medicare

  commonly pays between 50-80% of the total amount of submitted claims, other

  evidence showed that the defendants were able to recover much of the remaining

  amount from Medi-Cal and private insurers.”).

        This is a classic case where, even assuming that Rashid expected to receive

  less than the amount billed, “[e]xpectation is not synonymous with intent when a

  criminal does not know what he may expect to obtain, but intends to take what he

  can.” Miller, 316 F.3d at 505. That is to say, while Rashid “‘may not have


                                            24
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7493 Filed 02/15/21 Page 25 of 29




  expected to get it all, he could be presumed to have wanted to,’” id. (internal

  quotations omitted), and “[t]here is no reason to think” that Rashid “would have

  intended to scoop anything less than as much as he could from Medicare.” Iwuala,

  789 F.3d at 14 (1st Cir. 2015) (internal citation omitted).

        That is especially true considering that Rashid was on notice that his billing

  practices were fraudulent. Early in the scheme, one of the Tri-County Group

  entities – Global Quality Inc. – was audited and Rashid was informed that it was

  medically unnecessary to bill for repeated facet joint injections. Yet, the Tri-

  County Group continued to do so. Simply said, the defendant knew for years that

  his billing practices were corrupt, but he nonetheless continued to fraudulently bill

  the maximum amounts of claims to Medicare. If he wanted to be held responsible

  for a lower amount of loss, he could have simply billed less.

        (5) Any pertinent policy statement issued by the United States
        Sentencing Commission (“U.S.S.C.”)

        The United States is unaware of any pertinent policy statements issued by the

  U.S.S.C. However, the Patient Protection and Affordable Care Act (“PPACA”),

  enacted in March 2010, provides the most recent evidence of congressional intent in

  this area of the law. PPACA specifically provides for increased sentences for health

  care fraud offenses, and further requires the U.S.S.C. to “ensure that the Federal

  Sentencing Guidelines and policy statements - (i) reflect the serious harms associated

                                            25
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7494 Filed 02/15/21 Page 26 of 29




  with health care fraud and the need for aggressive and appropriate law enforcement

  action to prevent such fraud; and (ii) provide increased penalties for persons

  convicted of health care fraud offenses in appropriate circumstances.” Pub. L. No.

  111-148, § 10606(a)(3).

        (6) The need to avoid unwarranted sentencing disparities among
        defendants with similar records

        This sentencing factor is intended to address national sentencing disparities,

  and it is widely recognized that a Guidelines sentence is the best way to avoid such

  disparities. United States v. Smith, 564 F. App’x 200, 205 (6th Cir. 2014) (stating

  that “one of the fundamental purposes of the Guidelines is to help maintain national

  uniformity in sentences, and considering that most sentences are within the

  Guidelines, the Guidelines themselves represent the best indication of national

  sentencing practices”); Rita v. United States, 551 U.S. 338 (2007).         Rashid’s

  Guidelines range takes into account the specific characteristics of his offense and

  imposing a Guidelines sentence is the best way to avoid unwarranted sentencing

  disparities with similarly-situated defendants nationwide.

        While national disparity is the primary concern animating this sentencing

  factor, the Court also has discretion to consider the potential for disparity between

  co-defendants. United States v. Wallace, 597 F.3d 794, 803 (6th Cir. 2010). Rashid

  was charged for his involvement in a scheme with a number of other charged co-

                                           26
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7495 Filed 02/15/21 Page 27 of 29




  conspirators and is the second defendant to be sentenced. The defendants involved

  in the scheme include the following:

                                               Guilty Plea /            Guidelines
       Defendant       Case No.       Judge                      5K                     Sentence
                                                Conviction                 Range
  Spilios Pappas      17-cr-20465   Hood      Conviction              TBD
  Mohammed Zahoor     17-cr-20465   Hood      Conviction              TBD
  Joseph Betro        17-cr-20465   Hood      Conviction              TBD
  Tariq Omar          17-cr-20465   Hood      Conviction              TBD
                                                                      360 Months or
  Mashiyat Rashid     17-cr-20465 Hood        Guilty Plea      TBD
                                                                      292-360 Months
  Yasser Mozeb        17-cr-20465   Hood      Guilty Plea             188-235 Months
  Tasadaq Ali Ahmad   17-cr-20479   Hood      Guilty Plea             168-180 Months
  Abdul Haq           17-cr-20465   Hood      Guilty Plea             97-120 Months
  Glenn Saperstein    17-cr-20468   Tarnow    Guilty Plea             97-120 Months
  Zahid Sheikh        17-cr-20465   Hood      Guilty Plea             87-108 Months
  Kashif Rasool       17-cr-20744   Hood      Guilty Plea             70-87 Months
  Steven Adamczyk     17-cr-20465   Hood      Guilty Plea             57-71 Months
  Tariq Siddiqi       17-cr-20692   Hood      Guilty Plea             51-63 Months
  Yousef Almatrahi    17-cr-20465   Hood      Guilty Plea             51-63 Months
  Hina Qazi           17-cr-20465   Hood      Guilty Plea      15%    35 Months      20 months
  Joshua Burns        18-cr-20461   Hood      Guilty Plea             37- 46 Months
  Sealed              17-cr-20465   Hood      Guilty Plea             37-46 Months
  Stephanie Borgula   17-cr-20465   Hood      Guilty Plea             30-37 Months
  Mieutennun Brown    17-cr-20465   Hood      Guilty Plea             30-37 Months
  David Yangouyian    18-cr-20451   Hood      Guilty Plea             24-30 Months
  Hussein Saad        17-cr-20465   Hood      Guilty Plea             18-24 Months
  Manish Bolina       17-cr-20465   Hood      Guilty Plea             18-24 Months




                                                  27
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7496 Filed 02/15/21 Page 28 of 29




                                      Conclusion

        Based upon the considerations set forth above, the United States respectfully

  requests that this Court grant its motion under Section 5K1.1 for a sentence reduction

  and recommends that the Court (1) impose a sentence of 216 months (18 years), a

  40% reduction off of the mid-point of the Sentencing Guidelines range of 360

  months; (2) order Rashid to pay restitution in the amount of $51,396,917.70, jointly

  and severally with his co-conspirators in the fraud; (3) order a special assessment of

  $200; and (4) order a three-year term of supervised release.



                                                Respectfully submitted,

                                                SAIMA SHAFIQ MOHSIN
                                                Acting United States Attorney

                                                MALISA DUBAL
                                                Assistant Chief
                                                U.S. Department of Justice
                                                Criminal Division, Fraud Section

                                                s/JACOB FOSTER
                                                JACOB FOSTER
                                                Assistant Chief
                                                U.S. Department of Justice
                                                Criminal Division, Fraud Section
                                                1400 New York Ave., N.W.
                                                Washington, D.C. 20005
                                                Phone: (202) 615-6521
                                                Email: jacob.foster@usdoj.gov
  Date: February 15, 2021

                                           28
Case 2:17-cr-20465-DPH-RSW ECF No. 552, PageID.7497 Filed 02/15/21 Page 29 of 29




                            CERTIFICATE OF SERVICE

        I hereby certify that on February 15, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using the ECF system which will send

  notification of such filing to counsel for Defendant.

                                                 s/Jacob Foster
                                                 Jacob Foster
                                                 Assistant Chief
                                                 U.S. Department of Justice
                                                 Criminal Division, Fraud Section
                                                 1400 New York Ave., N.W.
                                                 Washington, D.C. 20005
  Date: February 15, 2021                        E-Mail: jacob.foster@usdoj.gov




                                            29
